Citation Nr: 0407434	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  02-07 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for peptic ulcer disease with a deformity of the 
duodenal bulb and duodenitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1959 and from February 1961 to July 1966.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Jackson, 
Mississippi, which granted service connection for peptic 
ulcer disease with deformity of the duodenal bulb and 
duodenitis and assigned a 10 percent evaluation.  The veteran 
disagreed.  Therefore, the issue has been characterized as 
such on the title page.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran appeared before a Decision Review Officer at a 
hearing at the RO in April 2002.  Later, the veteran and his 
representative appeared before the undersigned Veterans Law 
Judge at a videoconference hearing in January 2003.  In July 
2003 and subsequent to development undertaken by the Board, 
the Board remanded the issue of increased rating for peptic 
ulcer disease for initial agency of original jurisdiction 
(AOJ) consideration of evidence obtained during development 
and for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).

In a May 2001 letter, the RO noted that the veteran was a 
single veteran without dependents.  However, the veteran 
submitted a VA Form 21-686c (Declaration of Status of 
Dependents) in November 2000 indicating that he was married.  
This matter is referred to the RO.


FINDING OF FACT

The veteran's peptic ulcer disease with a deformity of the 
duodenal bulb and duodenitis is manifested by subjective 
complaints of pain, bloating and flare ups, and objective 
evidence of continuous moderate manifestations, but not of 
moderately severe symptomatology.

CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, 
but not higher, for peptic ulcer disease with a deformity of 
the duodenal bulb and duodenitis have been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.113, 4.114, Diagnostic Code 7305 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The President signed into law the VCAA on November 9, 2000.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The new 
legislation provides for, among other things, notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to implement the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These 
regulations state that the provisions merely implement the 
VCAA and do not provide any additional rights.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  In this case, there was not an initial unfavorable 
AOJ decision.  In the May 2001 rating decision, the RO 
granted service connection for peptic ulcer disease with a 
deformity of the duodenal bulb and assigned a 10 percent 
disability rating effective November 2, 2000, the date of 
receipt of the claim.  The veteran filed a notice of 
disagreement with the 10 percent disability rating, thereby 
raising a new issue.  In VAOPGCPREC 8-2003 (Dec. 22, 2003), 
the VA General Counsel held that if, in response to notice of 
its decision on a claim for which has already given 
38 U.S.C.A. § 5103 notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) 
(West 2002) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but 38 U.S.C.A. § 5103 (West 2002) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedent opinions of 
the chief legal officer of the Department and regulations of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  Therefore, Pelegrini is not applicable 
to this case. 

In any event, regarding the issue of peptic ulcer disease, a 
substantially complete application was received on November 
2, 2000.  Thereafter, in a rating decision dated in May 2001 
the RO granted service connection for peptic ulcer disease 
and assigned a 10 percent disability rating effective 
November 2, 2000.  Only after that rating action was 
promulgated did the Tiger Team Remand Unit, on September 19, 
2003, provide notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for an initial disability rating in excess of 10 percent for 
peptic ulcer disease, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertains to the claim.

The RO provided the veteran a copy of the May 2001 rating 
decision and a forwarding letter in May 2001 that in 
combination notified him of the basis for the decision 
reached.  The RO also provided the veteran a statement of the 
case (SOC) in August 2001 that included a summary of the 
evidence, the applicable law and regulations and a discussion 
of the facts of the case.  These gave notice as to the 
evidence generally needed to substantiate his claim for an 
initial increased disability rating for peptic ulcer disease.  
The Tiger Team Remand Unit wrote to the veteran in September 
2003 regarding the notification of the passage of the VCAA 
and the obligations of VA with respect to the duty to assist 
and duty to notify regarding the information and evidence 
necessary to substantiate his claim for an initial increased 
disability rating for peptic ulcer disease.  Specifically, 
the veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, service department, Social Security 
Administration, and other federal agencies.  He was notified 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal department or agency, including 
state and local governments, private doctors and hospitals, 
and current or former employers.  He was advised that it was 
his responsibility to provide evidence or information to VA 
that he thought would support his claim and that, if there 
was any medical information or evidence he wanted VA to 
obtain, he should provide the complete mailing address for 
the doctor or facility, approximate dates of treatment, and 
condition for which he was treated.  The veteran was also 
advised to send any additional evidence within 60 days of the 
date of the letter; therefore, he was advised to provide any 
evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1) (2003).  The RO and Tiger Team Remand 
Unit provided the veteran supplemental statements of the case 
(SSOCs) in August 2002 and December 2003, respectively, that 
included a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  This 
also gave notice as to the evidence generally needed to 
substantiate his claim.  

In regard to processing deadlines, the Tiger Team Remand Unit 
advised the veteran to send in any additional information or 
evidence in support of his claims on a certain date, 60 days 
from the date of the September 2003 letter.  The Tiger Team 
Remand Unit further advised the veteran that if no 
information and evidence had been received within that time, 
his claims might be decided based only on the evidence VA had 
previously received.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board concludes that VA has met its duty to assist 
in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the RO obtained the veteran's VA 
outpatient treatment records and afforded him two VA 
examinations.  The veteran also submitted private medical 
records.  An April 2001 report of contact indicates that the 
veteran informed VA that he did not have any additional 
evidence to submit.  Also, he did not respond to the 
September 2003 letter from the Tiger Team Remand Unit.  
Accordingly, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive.  See 38 U.S.C.A. § 
5103A(b)(3) (West 2002).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records reflect that the veteran had a 
chronic, intermittently symptomatic duodenal ulcer in 
service.  

Records of Doctors Bobo and Blanchard dated from 1988 to 2000 
show that Pepcid was prescribed to treat the veteran's 
gastrointestinal symptomatology.

At a December 2000 VA examination, the veteran reported that 
he had no history of surgery and that his last flare up was 
eight to twelve months ago.  He took thirty milligrams of 
Prevacid daily at bedtime.  He reported that he avoided 
fatty, spicy and greasy foods and denied any indigestion or 
heartburn.  There was no history of nausea or vomiting.  He 
indicated that when he had problems with his ulcer, he 
usually had pain to the right of the umbilicus.  Physical 
examination revealed that the veteran was five feet eleven 
inches tall and weighed 279 pounds, which was his maximum 
weight for the past year.  He was well developed, well 
nourished and slightly obese.  The abdomen was obese without 
apparent organomegaly or masses.  He had mild tenderness to 
the right of the umbilicus in both upper quadrants.  The 
bowel sounds were normoactive.  An upper gastrointestinal 
(UGI) series revealed a slight deformity of the duodenal bulb 
and post-bulbar region that was thought to be due to scarring 
from previous peptic ulcer disease.  No acute ulcer was 
noted.  The UGI series appeared otherwise unremarkable.  The 
veteran also underwent a blood workup and no anemia was 
noted.  The diagnoses included peptic ulcer disease with 
slight deformity of the duodenal bulb.  

VA medical records show that the veteran received follow-up 
treatment in 2001 and 2002.  In June 2001, he reported that 
he last had an active ulcer about a year and half ago.  The 
impressions included peptic ulcer disease and right lower 
quadrant pain.  A July 2001 esophagogastroduodenoscopy (EGD) 
and stomach biopsy revealed a hiatal hernia, chronic 
gastritis, moderate deformity of the pylorus, duodenitis as 
well as organisms consistent with Helicobacter pylori and 
identified with Giemsa stain.  In January 2002, the veteran 
complained of continued abdominal pain requiring him to 
double up on medication.  Tithe impressions included 
significant active gastritis/duodenitis with pylori scarring.  
The veteran's medication was increased.

At the April 2002 hearing, the veteran testified that his 
symptoms were bloating and pain and that he had flare ups 
once every three to five months.

At a June 2002 VA examination, the veteran reported that he 
had pain in the umbilical area and the flank area bilaterally 
two to three times a week.  He was on twenty milligrams of 
rabeprazole twice a day and occasionally took an extra pill.  
He denied any specific food intolerance.  He had occasional 
nausea but no vomiting.  He denied any heartburn or 
indigestion.  Bowel movements were normal without 
constipation or diarrhea.  He reported a dark stool 
approximately one month ago that resolved.  He denied any 
hematemesis.  His appetite was good, and his weight was 
stable over the past year.  He reported no change in his 
symptoms after being treated for a positive Helicobacter 
pylori in January 2002.

Physical examination revealed that the veteran weighed 241.6 
pounds and that his maximum weight in the past year was 245 
pounds.  The abdomen was soft and obese without apparent 
organomegaly or masses.  He had tenderness to the right and 
left of the umbilicus.  There was no rebound tenderness, and 
bowel sounds were normoactive.  The examiner reported that a 
complete blood count revealed no anemia.  The diagnoses were 
duodenal ulcer disease with a deformity of the duodenal bulb 
and duodenitis, gastritis with a deformity of the pylorus, 
and diverticulosis.  The examiner noted that the duodenitis 
can be associated with the duodenal ulcer disease in that it 
is an inflammation of the duodenum.  The examiner indicated 
that she could not find a diagnosis of gastritis or gastric 
ulcer disease in the veteran's service medical records and 
that the deformity of the pylorus was probably due to old 
gastric ulcer disease.  The examiner reported that the 
diverticulosis was not due to the peptic ulcer disease 
because it is a condition of the colon.  The examiner stated 
that the symptoms of the above-mentioned gastrointestinal 
disorders could not be distinguished from one another.

VA medical records show that in July 2002 the impressions 
included peptic ulcer disease with continued gastritis and 
duodenitis.  The treating physician noted that the gastritis 
and duodenitis should be considered the same diagnosis as the 
peptic ulcer disease.
 
At the January 2003 hearing, the veteran testified that even 
with medication, his ulcer sometimes flared up three or four 
times a month and sometimes flared up two or three times 
every two months.

VA medical records show in January 2003 the impressions 
included duodenitis and esophagitis.

Analysis

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003). When rating the 
veteran's service-connected disability, the entire medical 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, since the present 
appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).   Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

The rating criteria for certain disorders of the digestive 
system were revised, effective July 2, 2001.  Those changes 
pertain to diagnostic codes unrelated to the evaluation of 
the veteran's service-connected disability.  Consequently, 
the revisions have no bearing on the veteran's case.

The RO has evaluated the veteran's service-connected duodenal 
ulcer under Diagnostic Code 7305.  According to this 
Diagnostic Code, evidence of mild symptomatology with 
recurrent symptoms once or twice yearly warrants the 
assignment of a 10 percent disability rating.  Evidence of a 
moderate duodenal ulcer manifested by recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations, 
warrants the assignment of a 20 percent disability rating.  A 
40 percent disability rating requires evidence of a 
moderately severe duodenal ulcer that is less than severe but 
that causes impairment of health manifested by anemia and 
weight loss or that results in recurrent incapacitating 
episodes averaging ten days or more in duration at least four 
or more times a year.  A 60 percent evaluation requires 
evidence of a severe duodenal ulcer manifested by pain that 
is only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2003).

The regulations state that ratings under diagnostic codes 
7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code that 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. § 
4.114 (2003).  Consequently, certain coexisting diseases in 
this area do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 
(2003). Therefore, separate evaluations for peptic ulcer 
disease, a deformity of the duodenal bulb and duodenitis are 
not available.  

Upon review of the evidence and resolving doubt in the 
veteran's favor, the Board finds that the evidence satisfies 
the criteria necessary for moderate peptic ulcer disease that 
is evidenced by continuous moderate manifestations.  The 
Board notes that the veteran reports frequent symptomatology 
manifested by bloating and pain.  The medical evidence 
reflects that he has active duodenitis and gastritis, 
disorders that a VA treating physician noted in July 2002 
should be considered the same diagnosis as the peptic ulcer 
disease.  Also, physical examinations revealed tenderness in 
the abdomen.  Moreover, physicians have not indicated that 
the veteran's gastrointestinal diagnoses of a hiatal hernia 
and esophagitis can be distinctly separated from his service-
connected peptic ulcer disease.  Therefore, based on these 
factors, with a reading of the regulation in the light most 
favorable to the veteran, the Board finds that the 
preponderance of the evidence supports an initial 20 percent 
evaluation.  

The medical evidence of record, however, does not support the 
next higher rating of 40 percent.  While the veteran lost 
over 37 pounds from December 2000 to June 2002, there is no 
medical evidence of anemia.  In fact, the June 2002 VA 
examiner specifically stated that a complete blood count 
revealed no anemia.  As for recurrent incapacitating episodes 
averaging 10 or more days in duration at least four times a 
year, the Board notes that the veteran reports that he 
sometimes has flares ups three or four times a month.  
However, there is no medical evidence that such flare ups are 
incapacitating of an average of 10 days or more.  In 
particular, the evidence shows that the veteran receives 
follow-up treatment for his peptic ulcer disease.  However, 
since November 2000, there is no evidence of treatment during 
an incapacitating episode.  In particular, the veteran 
reported in June 2001 that he last had an active ulcer about 
a year and half ago.  Thus, without evidence of a moderately 
severe ulcer evidenced by impairment of health manifested by 
anemia and weight loss or by recurrent incapacitating 
episodes averaging 10 or more days in duration at least four 
times a year, a 40 percent evaluation for peptic ulcer 
disease with a deformity of the duodenal bulb and duodenitis 
is not warranted.

The Board has examined all other diagnostic codes pertinent 
to gastrointestinal disorders.  In this case, there is no 
medical evidence that the gastritis, assuming that it is 
hypertrophic in nature, is manifested by multiple small 
eroded or ulcerated areas.  Such findings were not noted on 
the July 2001 EGD.  Therefore, a higher rating under 
Diagnostic Code 7307 is not warranted.  With regard to the 
deformity of the pylorus, which June 2002 VA examiner 
associated with the gastritis, that particular disorder is 
not rated under the applicable Diagnostic Codes.  However, 
the examiner also noted that it was probably due to old 
gastric ulcer disease.  Accordingly, the deformity of the 
pylorus is rated by analogy to a gastric ulcer under 
Diagnostic Code 7304.  38 C.F.R. §§ 4.20, 4.114, Diagnostic 
Code 7304 (2003).  In any event, for the same reasons as 
stated above regarding the peptic ulcer disease, there is no 
medical evidence that the deformity of the pylorus is 
moderately severe in symptomatology and evidenced by 
impairment of health manifested by anemia and weight loss or 
by recurrent incapacitating episodes averaging 10 or more 
days in duration at least 4 times a year.  

As for the hiatal hernia, even assuming that it is related to 
service or the service-connected peptic ulcer disease, there 
is no medical evidence that it is manifested by persistently, 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, which is accompanied by substernal, arm or 
shoulder pain, and that is productive of considerable 
impairment of health.  In fact, the veteran has not 
complained of such symptoms.  Accordingly, a higher rating 
under Diagnostic Code 7346 is not warranted.  As for the 
esophagitis, even assuming that it is related to service or 
the service-connected peptic ulcer disease, that disorder is 
not rated in the applicable Diagnostic Codes.  Therefore, it 
is rated by analogy to a hiatal hernia and, for the same 
reasons regarding the evaluation of the hiatal hernia, a 
higher rating under Diagnostic Code 7346 for esophagitis is 
not warranted.  See 38 C.F.R. § 4.20 (2003).

The Board has also considered the application of staged 
ratings.  In this case, a review of the record does not 
reveal that the veteran's service-connected peptic ulcer 
disease with a deformity of the duodenal bulb and duodenitis 
was severe enough such that he meets the criteria for a 
disability rating in excess of 20 percent under any 
applicable Diagnostic Code at any point during the pendency 
of his appeal.  Fenderson, 12 Vet. App. at 126.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected peptic ulcer disease, but, as discussed above, the 
schedular criteria for higher ratings have not been shown.  
In addition, it has not been shown that the service-connected 
peptic ulcer disease has required frequent periods of 
hospitalization or has produced marked interference with the 
veteran's employment.  For these reasons, an extraschedular 
rating is not warranted.

 
ORDER

An initial increased disability evaluation of 20 percent for 
peptic ulcer disease with a deformity of the duodenal bulb 
and duodenitis is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


	
                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



